Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 13, 15-21, 42 are pending.

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 06/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-11, 13, 15-21, 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “about 40:1 to about " in claim 1-2, “about 50:1” in claim 3, and “about 100mg/mL” in claim 7, render the claims indefinite, since the recitation “about” which implies that values below 40 or above 60 for CBD and above or below 1 for THC are permitted. The term “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this context, the term "from about…to about" which implies that values below 40 of CBD and above 60 of CBD i.e ratios of 35:1 to 70:1 etc. are permitted. Also “about 100 mg/mL” in claim 7 implies values above and below 100 mg/mL such as 80, 90, 110, 120 mg/mL etc. are permitted. Further, the extent of variance permitted by "about" for example simply includes a small deviation (e.g. 10%) on either side of the specified value or it could also include values that deviate much more (e.g. 70- 200%) in this context is unclear as no definitive maximum points or minimum points can be defined.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
1) The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) Claim(s) 1-4, 6, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (WO2017/137992, PTO-1449).
	Haglt discloses an oral solid cannabinoid dosage form comprising cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC which includes instant delta-9-THC; see page 14, lines 11-12) wherein the ratio of THC:CBD is about 1:50. See claims 23, 30; see page 21, para 5. The solid dosage form comprises a plurality of gelatin matrix pellets i.e meets instant claim 8. See claim 1, 23. It is taught that the cannabinoids are obtained from a cannabis plant. See claim 1.
Haglt anticipates instant claims.



2) The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-3, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley (US 2015/0374770, PTO-892).
	Crowley discloses composition comprising polyethylene glycol, cannabidiol (CBD) in combination with delta-9-tetrahydrocannabinol (THC) in a 53:1 ratio CBD:THC i.e teaches instant ratio of about 45:1, about 55:1 or about 50:1. See page 2, para [0014]; see para [0014] (iii) for the ratio. It is taught that the cannabinoids are obtained from cannabis sativa. See para [0016]. 
Crowley anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3) Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 2015/0374770, PTO-892) as applied to claims 1-3, 6, 8.
Crowley is applied as discussed.
Crowley does not specifically teach the ratio of CBD and THC as in instant claim 4.
Crowley does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claim 4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC as in instant claim 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


4) Claim 1-4, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2016/0000843, PTO-892).
Lowe et al. teaches treating conditions that are treatable by cannabidiol by administering a preparation or product derived from cannabis cultivar. See abstract. Lowe et al. teaches cunnabis cultivar with high CBD concentration but low THC concentration. This achieves the desire of patients to be treated with CBD without the side effects of THC. See para [0017]. Lowe et al. discloses composition comprising cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC), wherein the ratio of CBD:THC is between about 300:1 to about 50:1 i.e teaches or encompasses instant ratio of about 45:1, about 50:1. See page 9, para [0097]. It is taught that the cannabinoids are obtained from cannabis sativa. See para [0034]. It is taught that cannabis is administered orally, for example incorporated into a food or beverages i.e meets instant claim 6. See para [0099]. It is taught that cannabis (the composition) is administered in a unit dosage form as a tablet, caplet, pill. See [0100]. It is taught that the unit dose can comprise 100 mg of CBD. See 
Loew et al. does not explicitly teach the ratio of CBD and THC as in instant claims 1-4.
Lowe et al. does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC as in instant claim 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Bryson et al. teaches nasally administered cannabinoid semi-solid or viscous liquid composition. See abstract. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. It is taught that the cannabinoid therapeutic active is a mixture of tetrahydrocannabinol (THC), cannabidiol (CBD), wherein the ratio of THC:CBD is between 1:99 and 25:75 (CBD-rich). See paras [0079], It is taught that the therapeutic active comprises 0.1-40 % by weight of the composition. See para [0156]. Bryson et al. teaches that the cannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD) are present in Cannabis sativa. See para [0008].
Bryson et al. does not specifically teach the ratio of CBD and THC as in instant claims 1-4.
Bryson et al. does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Prior Art made of Record:
US 20110257256…. THC:CBD ratios more preferably 1:100; 1:1000  see para [0020];
GB 2392093…..claim 29…CBD:THC….99:1 and 2.5:1 or US 20040034108 A1
US 20180344661…THC:CBD ratios 1:30;
GB 2471987… THC:CBD ratios 1:20


US 20130184354 A1  CBD/THC greater than 30

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627